DETAILED ACTION
	This office action is in response to the application filed 08/21/2020.
	
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I.         	Species 1:   an organic EL element 10 of the present embodiment is an organic EL element which has a structure in which a plurality of light emitting units 13A and 13B including a light emitting layer made of at least an organic compound are stacked so that a charge generation layer (CGL) 14 are interposed therebetween, between a first electrode 11 and a second electrode 12, and in which white light is obtained as the plurality of light emitting units 13A and 13B emit light ( Fig 1).
II.           	Species 2:  an organic EL element 20 of the present embodiment has a structure in which a plurality of the organic EL elements 10 of the above-described first embodiment are provided in parallel on a transparent substrate 28. Here, the organic EL element 10 is divided for each second electrode 12 provided on the transparent substrate 28 at a predetermined interval ( Fig 3).
III.         	 Species 3: As illustrated in FIG. 4, an organic EL element 30 of the present embodiment has a structure in which a plurality of the organic EL elements 10 of the above-described first embodiment are provided in parallel on a transparent substrate 38. Here, the organic EL element 10 is divided for each second electrode 12 provided on the transparent substrate 38 at a predetermined interval and Each organic EL element 10 configures a light emitting section of the organic EL element 30, and three different color filters 39A, 39B, and 39C of red, green, and blue and a section where there is no color filter are alternately arranged at positions corresponding to the respective light emitting sections via the transparent substrate 38 ( Fig 4).
IV.         	Species 4: in the illumination device 100 of the present embodiment, in order to cause the organic EL element 10 to emit light uniformly, a plurality of anode terminal electrodes 111 and a plurality of cathode terminal electrodes (not illustrated) are formed on a peripheral side or at an apex position of a glass substrate 110. In order to reduce the wiring resistance, the surface of the anode terminal electrode 111 and the entire surface of the cathode terminal electrode are covered with solder (base solder). Then, the anode terminal electrode 111 and the cathode terminal electrode uniformly supply the current to the organic EL element 10 from the peripheral side or the apex position on the glass substrate 110. For example, in order to uniformly supply the current to the organic EL element 10 formed in a rectangular shape, the anode terminal electrodes 111 are provided on each side and the cathode terminal electrodes are provided at each apex position. Further, for example, the anode terminal electrodes 111 are provided on the periphery of the L shape including the apex and extending over two sides, and the cathode terminal electrodes are provided at the center of each side ( Fig 5).

V. 	Species 5: the display device 200 of the present embodiment includes a TFT substrate 300, an organic EL element 400, a color filter 500, and a sealing substrate 600. The display device 200 of the present embodiment has a stacked structure in which the TFT substrate 300, the organic EL element 400, the color filter 500, and the sealing substrate 600 are stacked in this order ( Fig 6).

Applicant is required, in reply to this action, to elect a single lack unity of invention because even though the inventions of these groups require the technical feature of two first light emitting units that each include a first light emitting layer having one or two peak wavelengths in a wavelength region of 440 nm to 490 nm; and a second light emitting unit that includes a second light emitting layer having one or two peak wavelengths in a wavelength region of 500 nm to 640 nm, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JANG et al US 2022/0052121 A1 Para [0050]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/ Primary Examiner, Art Unit 2898